Citation Nr: 1043139	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  The 
RO in Portland, Oregon is currently handling the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In July 2009 the Board remanded this matter in order to afford 
the Veteran a VA examination for the claims on appeal.  The file 
indicates that an examination was scheduled for July 2010 but the 
Veteran failed to appear.  In August 2010 the Veteran was 
contacted and explained that he failed to report due to a death 
in the family.  The Board accepts this as good cause for the 
Veteran's failure to report to the July 2010 examination pursuant 
to 38 C.F.R. § 3.655(a).  One additional attempt to afford the 
Veteran a VA examination should be made.  

Further, on remand the RO was also directed to afford the Veteran 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which requires that notice be provided concerning the evaluation 
or the effective date that could be assigned should service 
connection be granted.  A letter was mailed to the Veteran in 
January 2010 but it is incomplete as it pertains to Dingess 
because it does not include information concerning the possible 
effective date that could be assigned should service connection 
be granted.  Compliant notice is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Afford the Veteran a VA audiological 
examination to ascertain the nature and 
etiology of the following conditions:
a.	bilateral hearing loss
b.	bilateral tinnitus

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's hearing loss and 
tinnitus had their onset during service or 
are in any other way causally related to 
his conceded noise exposure from active 
service.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claims.  If 
the claims remain denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

